DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,170,465.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application merely broaden the scope of the patented claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bendale et al. (US 2018/0341811; hereinafter "Bendale") in view of White et al. (US 2004/0051732; hereinafter "White").
Regarding claim 1, Bendale discloses A computer-based method, comprising: storing, by a virtual location management computing system ("location scouting," para. 95), 360-degree imagery of a first physical location and 360-degree imagery of a second physical location in a data store ("a 360-degree image from a video of a scene in a zoo ... a 360-degree image from a video of a scene in a city street," para. 42); storing, by the virtual location management computing system, a first set of attributes associated with the first physical location and a second set of attributes associated with the second physical location in the data store ("pre-generated metadata may be stored and associated with the recorded video. The pre-generated metadata may include basic information about scenes," para. 71); initiating, by the virtual location management computing system, a multi-user presentation for a plurality of users including at least a presenting user and at least one viewing user ("the user may share the AR media content with one or more other users in the AR environment … viewing a person making a presentation in the AR media content … viewing the audience of the presentation in the AR media content," para. 33); providing, by the virtual location management computing system, the 360-degree imagery of the first physical location to each of the plurality of users ("share the AR media content with one or more other users in the AR environment," para. 33) through a virtual reality interface at a head mounted virtual reality device that is associated with that user (e.g. AR headset 210 of Fig. 2); providing, by the virtual location management computing system, the first set of attributes for visual presentment via the virtual reality interface in parallel with the visual presentment of the 360-degree imagery of the first physical location ("an annotation may refer to one or more specific objects within content a user is viewing … such annotations may be positioned close to or on the corresponding objects within the AR media content … annotations may be associated with the corresponding objects based on the corresponding objects' properties," para. 33); providing, by the virtual location management computing system, the 360-degree imagery of the second physical location for visual presentment to each of the plurality of users ("share the AR media content with one or more other users in the AR environment," para. 33) through the head mounted virtual reality device that is associated with that user (e.g. AR headset 210 of Fig. 2), and providing the second set of attributes for visual presentment through the virtual reality interface in parallel with the visual presentment of the 360-degree imagery of the second physical location ("an annotation may refer to one or more specific objects within content a user is viewing … such annotations may be positioned close to or on the corresponding objects within the AR media content … annotations may be associated with the corresponding objects based on the corresponding objects' properties," para. 33).
Bendale does not specifically describe providing the 360-degree imagery of the first and second physical locations in response to a first/second location selection received from the presenting user, or while the plurality of users are viewing the 360-degree imagery of the first/second physical location through the virtual reality interface, receiving, by the virtual location management computing system, a rating associated with the first/second physical location from at least one of the plurality of users.
In the same art of virtual location scouting, White teaches providing imagery of first and second physical locations in response to a first/second location selection received from the presenting user ("organizing content for viewing by clients during a virtual meeting … arrangements of content to portray the 'story line' that the client intended, their respective locations, location information … assemble all updated content, and distribute any selected content to selected clients in an organized manner," para. 47; "the viewer switches to different locations within the VR/AR," para. 95), and while the plurality of users are viewing the 360-degree imagery of the first/second physical location through the virtual reality interface, receiving, by the virtual location management computing system, a rating associated with the first/second physical location from at least one of the plurality of users ("allows the user selection of participants in the virtual conference, the contents that will be presented for screening during the conference, and the ability to vote, add more content, and have dialog between participants--imitating an actual meeting," para. 47; "All participants may vote for a content or add comments," para. 52; NOTE: a "vote" for a location is considered a type of "rating" for that location, e.g. a rating of 0 or 1 … no or yes).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of White to Bendale.  The motivation would have been to "allow for automation of most tasks performed by traditional scouting methods, providing efficient production tools for users" (White, para. 13).
Regarding claim 2, the combination of Bendale and White renders obvious wherein the first set of attributes comprises dimensional information of the first physical location and the second set of attributes comprises dimensional information of the second physical location ("annotations may be associated with the corresponding objects based on the corresponding objects' properties including, for example, shape, size," Bendale, para. 33).
Regarding claim 3, the combination of Bendale and White renders obvious wherein the dimensional information of the first set of attributes visually identifies a dimension of a physical attribute of the first physical location using an augmented reality display ("annotations may be positioned close to or on the corresponding objects within the AR media content," Bendale, para. 33).
Regarding claim 5, the combination of Bendale and White renders obvious wherein the first set of attributes comprises logistical information associated with the first physical location ("annotations may be associated with the corresponding objects based on the corresponding objects' properties including … spatial relationship with cameras, spatial relationship with other objects, etc.," Bendale, para. 33).
Regarding claims 7 and 8, they are rejected using the same citations and rationales set forth in the rejections of claims 1 and 2, respectively.
Regarding claim 11, the combination of Bendale and White renders obvious provide access to the 360-degree imagery of the first physical location and the 360-degree imagery of the second physical location for visual presentment by each of the plurality of the virtual reality devices for simultaneous visual presentment to a plurality of users ("share the AR media content with one or more other users in the AR environment," Bendale, para. 33; "allows the user selection of participants in the virtual conference, the contents that will be presented for screening during the conference, and the ability to vote, add more content, and have dialog between participants--imitating an actual meeting," para. 47; "Users may view multiple view points and locations at the same time," Bendale, para. 86).

Claims 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bendale and White, and further in view of Spader et al. (US 10,521,865; hereinafter "Spader").
Regarding claim 4, the combination of Bendale and White does not disclose wherein the physical attribute is any of a doorway, a window, and a ceiling.
In the same art of annotating image content with dimensional information, Spader teaches wherein the physical attribute is any of a doorway, a window, and a ceiling ("Room measurements may be estimated that include ... door and window opening dimensions," col. 24, lines 30-35; "displaying the 3D image ... with the first plurality of measurements of the object pictured in the 3D image," col. 19, lines 60-65).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Spader to the combination of Bendale and White. The motivation would have been to generate a "more accurate estimated sizing" (Spader, col. 8, lines 50-55) and to provide pertinent information to a consumer of the content.
Regarding claim 9, the combination of Bendale and White does not disclose wherein the dimensional information of the first set of attributes is collected using laser-aided measurement.
In the same art of annotating image content with dimensional information, Spader teaches wherein the dimensional information of the first set of attributes is collected using laser-aided measurement ("measures the physical world using lasers," col. 24, lines 5-10; "displaying the 3D image ... with the first plurality of measurements of the object pictured in the 3D image," col. 19, lines 60-65).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Spader to the combination of Bendale and White. The motivation would have been to generate a "more accurate estimated sizing" (col. 8, lines 50-55).
Regarding claim 10, it is rejected using the same citations and rationales set forth in the rejection of claim 4.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bendale and White, and further in view of Berson et al. (US 2016/0063087; hereinafter "Berson").
Regarding claim 6, the combination of Bendale and White does not disclose  wherein the logistical information associated with the first physical location comprises parking information.
In the same art of virtual location scouting, Berson teaches wherein the logistical information associated with the first physical location comprises parking information ("relevant information for location scouting may include:  … parking," para. 45).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Berson to the combination of Bendale and White.  The motivation would have been to "provide content creators and/or a general user of the system the ability to ascertain a location used in a particular scene within a film production … assist in quickly identifying locations" (Berson, para. 45).

Claims 12-14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bendale in view of White, and further in view of Beall et al. (US 10,403,050; hereinafter "Beall").
Regarding claim 12, Bendale discloses A multi-user ("the user may share the AR media content with one or more other users in the AR environment," para. 33) location presentation ("location scouting," para. 95) system comprising: a server comprising a processor and a memory (e.g. servers 140 of Fig. 1); a plurality of head mounted virtual reality devices in communication with the server (e.g. AR/VR headset 210 of Fig. 2), wherein the plurality of head mounted virtual reality devices is associated with a plurality of users, and wherein the plurality of users comprises a presenting user and at least one viewing user ("the user may share the AR media content with one or more other users in the AR environment," para. 33); wherein the processor is configured to: receive a set of 360 degree imagery captured at a plurality of physical locations, wherein the set of 360 degree imagery is configured to be presented via the plurality of head mounted virtual reality devices as 360 degree virtual reality views of the plurality of physical locations ("a 360-degree image from a video of a scene in a zoo ... a 360-degree image from a video of a scene in a city street," para. 42); cause a 360 degree imagery to display on the plurality of head mounted virtual reality devices ("share the AR media content with one or more other users in the AR environment," para. 33).
Bendale does not specifically describe cause a location input interface to display on the plurality of head mounted virtual reality devices with the 360 degree imagery, wherein the location input interface is configured to receive one or more inputs from the plurality of users and provide those one or more inputs to the processor, wherein the one or more inputs comprise any of a note describing the physical location, a rating of the physical location, and an attribute of the physical location.
In the same art of virtual location scouting, White teaches cause a location input interface to display with the 360 degree imagery, wherein the location input interface is configured to receive one or more inputs from the plurality of users and provide those one or more inputs to the processor, wherein the one or more inputs comprise any of a note describing the physical location, a rating of the physical location, and an attribute of the physical location ("a virtual screening and conference room enables all decisions to take place on-line. The application allows … the ability to vote, add more content, and have dialog between participants – imitating an actual meeting," para. 47; "during the on-line virtual conference … participants may use their icon to vote or add comments, or may select another participant's icon to view that member's comments or keep track of any new added content by a participant," para. 50).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of White to the plurality of head mounted virtual reality devices of Bendale.  The motivation would have been to "allow for automation of most tasks performed by traditional scouting methods, providing efficient production tools for users" (White, para. 13).
The combination of Bendale and White does not disclose cause a physical location selection control to display on a head mounted virtual reality device of the presenting user, wherein the physical location selection control is configured to allow the presenting user to select a physical location of the plurality of physical locations; or causing imagery to be displayed in response to receiving a selection of the physical location from the head mounted virtual reality device of the presenting user.
In the same art of multi-user virtual/augmented reality presentations, Beall teaches cause a location selection control to display on a head mounted virtual reality device of the presenting user, wherein the location selection control is configured to allow the presenting user to select a location of the plurality of locations; and causing imagery to be displayed in response to receiving a selection of the location from the head mounted virtual reality device of the presenting user ("a VR slide presentation session comprises one or more scenes," col. 16, lines 20-25; "download … a collection of Virtual Reality scenes/assets and composite them together in the context of a series or other set of slides," col. 16, lines 50-55; "a 'Jump To' feature causes a user and/or participant to be transported to a new configured location within a virtual world (e.g., to a location within the scene/slide or to a location in another scene/slide)," col. 23, lines 5-10; "a Next Slide action causes a scene associated with the next slide to be displayed (e.g., in a Head Mounted Display of a user and/or participant(s)," col. 23, lines 55-60; "certain controls (e.g., a control on a PPT Wand Controller) advance to slide presentation to the next or previous slide on a displayed virtual screen," col. 28, lines 40-50).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Beall to the physical locations of the combination of Bendale and White.  The motivation would have been "to provide a high quality, interactive, multi-user, virtual reality, and/or augmented reality experience" (Beall, col. 2, lines 1-5).
Regarding claim 13, the combination of Bendale, White, and Beall renders obvious receive dimensional information from each of the plurality of physical locations ("annotations may be associated with the corresponding objects based on the corresponding objects' properties including, for example, shape, size," Bendale, para. 33).
Regarding claim 14, the combination of Bendale, White, and Beall renders obvious wherein the dimensional information visually identifies a dimension of a physical attribute of the plurality of physical locations using an augmented reality display ("annotations may be positioned close to or on the corresponding objects within the AR media content," Bendale, para. 33).
Regarding claims 16 and 17, the combination of Bendale, White and Beall renders obvious wherein each of the plurality of head mounted virtual reality devices are physically located within the same environment and wherein one of the plurality of head mounted virtual reality devices is physically located in a different environment than another of the plurality of head mounted virtual reality devices ("The main meeting members may be at same actual space or at different places," Bendale, para. 98).
Regarding claim 18, the combination of Bendale, White, and Beall renders obvious wherein the physical location selection control presents the plurality of physical locations in a hierarchy ("A scene pane may list different available scenes in a hierarchal tree," Beall, col. 13, lines 50-55; see claim 12 for motivation to combine).
Regarding claim 19, the combination of Bendale, White, and Beall renders obvious wherein the hierarchy comprises a city listing ("The system may allow viewers to visit locations like Gotham city, LA River, etc., and see rich information about places," Bendale, para. 96).
Regarding claim 20, the combination of Bendale, White, and Beall renders obvious wherein the hierarchy comprises a location type listing for each city in the city listing ("location names, type of categories," White, para. 76; see claim 12 for motivation to combine).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bendale, White, and Beall, and further in view of Spader.
Regarding claim 15, the combination of Bendale, White, and Beall does not disclose wherein the physical attribute is any of a doorway, a window, and a ceiling.
In the same art of annotating image content with dimensional information, Spader teaches wherein the physical attribute is any of a doorway, a window, and a ceiling ("Room measurements may be estimated that include ... door and window opening dimensions," col. 24, lines 30-35; "displaying the 3D image ... with the first plurality of measurements of the object pictured in the 3D image," col. 19, lines 60-65).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Spader to the combination of Bendale, White, and Beall. The motivation would have been to generate a "more accurate estimated sizing" (Spader, col. 8, lines 50-55) and to provide pertinent information to a consumer of the content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611